Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 1 of 18 PageID 1




                                                  1:20-cv-00266-H
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 2 of 18 PageID 2
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 3 of 18 PageID 3
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 4 of 18 PageID 4
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 5 of 18 PageID 5
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 6 of 18 PageID 6
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 7 of 18 PageID 7
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 8 of 18 PageID 8
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 9 of 18 PageID 9
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 10 of 18 PageID 10
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 11 of 18 PageID 11
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 12 of 18 PageID 12
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 13 of 18 PageID 13
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 14 of 18 PageID 14
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 15 of 18 PageID 15
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 16 of 18 PageID 16
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 17 of 18 PageID 17
Case 1:20-cv-00266-BU Document 1 Filed 12/23/20   Page 18 of 18 PageID 18
